COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §
                                                                     No. 08-18-00024-CV
                                                   §
 IN RE: J.M.G.,                                                AN ORIGINAL PROCEEDING
                                                   §
                    Relator.                                           IN MANDAMUS
                                                   §

                                                   §

                                         JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Mike Herrera, Judge of the 383rd District Court of El Paso County, Texas, and

concludes that Relator’s petition for writ of mandamus should be conditionally granted. We

therefore direct the trial court to vacate the order denying Relator’s plea to the jurisdiction and to

dismiss the Real Party in Interest’s suit for possession or access, in accordance with the opinion of

this Court. The writ of mandamus will issue only if the trial court fails to act in accordance with

our opinion and judgment.

       IT IS SO ORDERED THIS 13TH DAY OF JUNE, 2018.


                                               GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.